SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

575
CA 14-01907
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


SYNAPSE SUSTAINABILITY TRUST, INC.,
PLAINTIFF-RESPONDENT,

                      V                                            ORDER

CAR CHARGING GROUP, INC., DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


THE BERNSTEIN LAW FIRM, BROOKLYN (MICHAEL I. BERNSTEIN OF COUNSEL),
FOR DEFENDANT-APPELLANT.

PERTZ & PERTZ, PLLC, REMSEN (RICHARD PERTZ OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered January 2, 2014. The order
granted the motion of plaintiff for a preliminary injunction and
enjoined defendant Car Charging Group, Inc., from impeding or
preventing plaintiff’s sale of certain stock pursuant to their
contract.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on March 16, 2015, and filed in the Onondaga
County Clerk’s Office on March 16, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    May 1, 2015                          Frances E. Cafarell
                                                 Clerk of the Court